DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


Specification
The disclosure is object to because of the following informalities:
In page 15, paragraph [0052], line 7, phrase “Edge 206(2)” should amended as “Edge 208 (2)”. (See drawing Fig. 6, edge 208(2)).
Appropriate corrections are required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first computing cluster configured to", “a second computing cluster configured to” and “a computing device configured to” in claim 16, “machine-learned model being configure to” in claim 18 and “orchestrator being configured to” in claim 19.
the computing cluster has identical hardware and software resources.”, paragraph [00104] that discloses “The term "device", "computer," "computing device," "client device," and or "server device" as used herein can mean any type of device that has some amount of hardware processing capability and/or hardware storage/memory capability” and paragraph [00109] that discloses “any of the modules/code discussed herein can be implemented in software, hardware, and/or firmware”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 10 and 16 (line# refers to claim 1):
In lines 6 and 9, it recites the phrase “individual services”. However, prior to this phrase at line 5, it recites “a plurality of services”. Thus, it is unclear whether the second recitation of “individual services” is the same or different from the first recitation of “a plurality of services”. 

As per claims 5 and 6 (line# refers to claim 5):
In line 3, it recites the phrase “particular service”. However, prior to this phrase at claim 1, line 5, it recites “a plurality of services”. Thus, it is unclear whether the second recitation of “particular service” is the same or different from the first recitation of “a plurality of services”. 

As per claim 12:
Lines 2 and 3, it is not clearly indicated where the “specific services” and “one or more other services” originated (i.e., is the “specific services” and “one or more other 

As per claim 15:
Lines 2-3, it is uncertain what is meant by “a particular path through the application that, over the multiple execution, most frequently determines latency of the application” (i.e., what is meant by “most frequently determines latency of the application”, is the “latency of the application” has been determined most frequently (or longest latency) as the “particular path”? or is the path that appears most frequently out of the critical paths (see specs [00101]).

As per claims 2-4, 7-9, 11, 13-14 and 17-20:
	They are method and system claims that depend on claims 1, 10 and 16 respectively above. Therefore, they have same deficiencies as claims 1, 10 and 16 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US. Pub. 2012/0174112 A1) in view of Rastogi (US Pub. 2011/0321051 A1).
Rastogi was cited in the IDS filed on 11/13/2020.

As per claim 1, Vaidya teaches the invention substantially as claimed including A method performed by a computing device (Vaidya, Fig. 14, 1110 (as computing device)), the method comprising: 
determining dependency information for an application, the dependency information representing dependencies between a plurality of services of the application (Vaidya, Fig. 1, services 1-6; Fig. 5, 520 Determining dependencies associated with an application services; Fig. 10, 1000; [0054] lines 10-12, A consolidated tree of application dependencies can be visualized by exemplary consolidated tree of application dependencies 1000 shown in FIG. 10. [0005] lines 4-6, determining dependencies associated with the at least one of the application services); 
identifying runtime characteristics of individual services (Vaidya, Fig. 5, 510 Determining the status of an application service; [0040] lines 1-4, the status of an application service is determined. In one embodiment, the status as to whether an application service is up and running online or if the application service is down and offline is determined (as runtime characteristics)); and 
based at least on the dependency information and the runtime characteristics, performing automated orchestration of the individual services into one or more application processes (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0039] lines 1-2, automatic switchover plan generation process 500; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource; [0047] lines 1-15, FIG. 7 is a block diagram illustrating exemplary migration operations on application resource switchover system…on site 110 are taken down or stopped in the following sequence or order: service 6, service 5, service3/service 4 and service 1 and service 2. The arrows on site 120 illustrate bringing up the application services in a bottom to top sequence. For example, services on site 120 are brought up or started in the following sequence or order: service 1/service 2, service3/service 4, service 5 and service 6 (as performing automated orchestration of the individual services into one or more application processes). [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments).

 dependency information for an application is obtained/obtaining, and the dependency information representing data dependencies between a plurality of services of the application.

However, Rastogi teaches dependency information for an application is obtained/obtaining, and the dependency information representing data dependencies between a plurality of services of the application. (Rastogi, Fig. 2, 110, 120, 130, 140, 150, 160; Fig. 6, 620 Access task dependency data of individual task; [0033] lines 1-6, Dependencies among tasks may be described in terms of "parent-child" relationships. For instance, where a second task is dependent upon (e.g., must be executed after) a first task, the second task may be described as a child of the first task, and the first task is a parent of the second task. Parent tasks may be described as prerequisites of a child task; [0039] lines 1-4, task data (e.g., task dependency data) specifies a task identifier (e.g., Task ID) that uniquely identifies the task within DGTaskExecutor).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya with Rastogi because Rastogi’s teaching of obtaining/accessing the dependency data that related to the task/application dependency would have provided Vaidya’s system with the advantage and capability to allow the system to scheduling the task based on the task dependency in order to prevent any potential errors which improving the system efficiency and performance.  

As per claim 16, Vaidya teaches the invention substantially as claimed including A system comprising (Vaidya, Fig. 1, 100): 
a first computing cluster configured to execute a first application process (Vaidya, Fig. 7, site 110, services 1-6 (as first application process), resources 111-114; [0028] lines 6-8, Site 110 includes resources 121, 122, 123 and 124. Various services of an application can run or execute on the respective resources); 
a second computing cluster configured to execute a second application process (Vaidya, Fig. 7, site 120, services 1-6, resources 121-124 (the services 1-6 as whole as second application process) are running on the resources 121-124); and 
a computing device configured to execute an orchestrator configured to (Vaidya, Fig. 14, 1110 (as computing device); [0061] lines 7-8, This can facilitate implementation or orchestration (as executing an orchestrator) of a multi-tier application spanning physical and virtual environments): 
determining dependency information reflecting dependencies between a plurality of services of an application (Vaidya, Fig. 1, services 1-6; Fig. 5, 520 Determining dependencies associated with an application services; Fig. 10, 1000; [0054] lines 10-12, A consolidated tree of application dependencies can be visualized by exemplary consolidated tree of application dependencies 1000 shown in FIG. 10. [0005] lines 4-6, determining dependencies associated with the at least one of the application services); 
determining runtime information representing runtime characteristics of individual services (Vaidya, Fig. 5, 510 Determining the status of an application up and running online or if the application service is down and offline is determined (as runtime characteristics)); and 
based at least on the dependency information and the runtime characteristics, perform orchestration of the individual services into the first application process on the first computing cluster and the second application process on the second computing cluster (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0039] lines 1-2, automatic switchover plan generation process 500; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource; [0047] lines 1-15, FIG. 7 is a block diagram illustrating exemplary migration operations on application resource switchover system…on site 110 are taken down or stopped in the following sequence or order: service 6, service 5, service3/service 4 and service 1 and service 2. The arrows on site 120 illustrate bringing up the application services in a bottom to top sequence. For example, services on site 120 are brought up or started in the following sequence or order: service 1/service 2, service3/service 4, service 5 and service 6 (as performing automated orchestration of the individual services into one or more application processes). [0061] lines 7-8, This can facilitate orchestration of a multi-tier application spanning physical and virtual environments).

Vaidya fails to specifically teach obtain dependency information and obtain runtime information.

However, Rastogi teaches obtain dependency information and obtain runtime information (Rastogi, Fig. 2, 110, 120, 130, 140, 150, 160; Fig. 6, 620 Access task dependency data of individual task; Fig. 7, 710, Access resource data; [0033] lines 1-6, Dependencies among tasks may be described in terms of "parent-child" relationships. For instance, where a second task is dependent upon (e.g., must be executed after) a first task, the second task may be described as a child of the first task, and the first task is a parent of the second task. Parent tasks may be described as prerequisites of a child task; [0039] lines 1-4, task data (e.g., task dependency data) specifies a task identifier (e.g., Task ID) that uniquely identifies the task within DGTaskExecutor).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya with Rastogi because Rastogi’s teaching of obtaining/accessing the dependency data and resource information (as runtime information) that related to the task/application dependency would have provided Vaidya’s system with the advantage and capability to .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Rastogi, as applied to claim 1 above, and further in view of Ghare et al. (US Patent. 10,599,478 B1).

As per claim 2, Vaidya and Rastogi teach the invention according to claim 1 above. Vaidya teaches identifying runtime characteristics of the individual services (Vaidya, Fig. 5, 510 Determining the status of an application service; [0040] lines 1-4, the status of an application service is determined. In one embodiment, the status as to whether an application service is up and running online or if the application service is down and offline is determined (as runtime characteristics)).

Vaidya and Rastogi failed to specifically teach deriving actual runtime characteristics of the individual services from execution logs reflecting previous executions of the application.

However, Ghare teaches deriving actual runtime characteristics of the individual services from execution logs reflecting previous executions of the application (Ghare, Col 3, line 62- Col 4, line 7, Performance metrics 122 (as execution logs) (e.g., metrics that indicate processor utilization, network utilization, memory utilization, or any other computational performance metric for processing nodes or hosts evaluated; Col 10, lines 34-39, based on performance metrics received via stream processing function performance monitoring 360, such as metrics that indicate processing utilization, network utilization, memory utilization, or any other computational performance metric; Col 12, lines 50-55, Performance reporting 450 may collect utilization, timing, and other performance related statistics for the execution of a stream processing function. Performance reporting 450 may periodically send these performance metrics 406 to stream processing function performance monitoring 360 for the various uses discussed above).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Ghare because Ghare’s teaching of determining/deriving actual runtime characteristics from performance metrics (execution logs) would have provided Vaidya and Rastogi’s system with the advantage and capability to allow the system to utilize the previous resource utilization history in order to improving the task execution performance and efficiency. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi and Ghare, as applied to claim 2 above, and further in view of Susarla et al. (US Patent. 8,620,921 B1) and Siripurapu et al. (US Pub. 2012/0131139 A1).

As per claim 3, Vaidya, Rastogi and Ghare teach the invention according to claim 2 above. Ghare further teaches deriving, from the execution logs, at least the following actual runtime characteristics: memory utilization, thread utilization, network utilization, runtime duration (Ghare, Col 3, line 62- Col 4, line 7, Performance metrics 122 (as execution logs) (e.g., metrics that indicate processor utilization (as thread utilization), network utilization, memory utilization, or any other computational performance metric for processing nodes or hosts upon which the nodes are implement, metrics that indicate the behavior of the data stream, rate of data records received, average size of data records, number of data records in processing buffer or queue, or metrics that are specific to the performance of individual operations such as average time to perform a query operation (as runtime duration), filter operation, aggregation operation, statistical analysis, etc.) may be monitored, evaluated; Col 10, lines 34-39, based on performance metrics received via stream processing function performance monitoring 360, such as metrics that indicate processing utilization, network utilization, memory utilization, or any other computational performance metric).

 at least the following actual runtime characteristics: storage throughput, storage capacity utilization, serialization costs, and network costs

However, Susarla teaches storage throughput, storage capacity utilization (Susarla, Col 4, lines 14-22, A non-exhaustive list of metric examples include attributes relating to power consumption, data capacity, data throughput, storage device utilization, processor utilization, number of I/O (read/write) operations issued per second, ratio of various operations ("op mix"), per I/O data block size, number and types of storage devices, number and types of storage device controllers, number and types of CPU, number and types of memory, etc. In other embodiments, other metrics are used; Col 34, lines 48-57, performance or capacity attributes of the component (e.g., a storage device's RPM or data capacity). In other embodiments, metrics of hardware and/or software components of the cluster include other metrics. Examples of metrics for a current state of the cluster include configuration settings associated with the current state of the cluster. Metrics for a current state of the cluster may also include other information describing the state of the cluster, such as storage device fragmentation levels, resource utilization levels (e.g., CPU, storage device, network utilization levels).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi and Ghare with Susarla because Susarla’s teaching of data (storage) 

Vaidya, Rastogi, Ghare and Susarla fail to specifically teach serialization costs, and network costs.

However, Siripurapu teaches serialization costs, and network costs (Siripurapu, [0516] lines 7-8, communication costs, like serialization costs or network costs).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi, Ghare and Susarla with Siripurapu because Siripurapu’s teaching of serialization costs and network costs would have provided Vaidya, Rastogi, Ghare and Susarla’s system with the advantage and capability to determine the communication cost which improving the resource utilization efficiency.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Rastogi, as applied to claim 1 above, and further in view of Danilov et al. (US Pub. 2020/0322431 A1).

As per claim 4, Vaidya and Rastogi teach the invention according to claim 1 above. Vaidya teaches orchestrating the plurality of services (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0039] lines 1-2, automatic switchover plan generation process 500; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource; [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments)).

Vaidya and Rastogi fail to specifically teach when orchestrating the plurality of services, it is based at least one or more orchestration objectives selected from a group comprising latency, financial cost, and reliability.

However, Danilov teaches when orchestrating the plurality of services, it is based at least one or more orchestration objectives selected from a group comprising latency, financial cost, and reliability (Danilov, [0020] lines 3-7, The analysis of computing resources of a real node can indicate a level performance that can be employed in determining if that real node is appropriate to execute a storage service; lines 34-40, Numerous other computing resource performance metrics can be determined and employed in the selective instantiation of a storage service and are to cost, latency, reliability, etc., location, reliability, monetary cost, geopolitical factors, etc).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Danilov because Danilov’s teaching of determining the appropriate node for executing based on the performance metrics including the network factors such as cost, latency, reliability would have provided Vaidya and Rastogi’s system with the advantage and capability to allow the system to selecting the best suitable node for performing the tasks which improving the system performance and efficiency. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Rastogi, as applied to claim 1 above, and further in view of Singh et al. (US Pub. 2016/0147575 A1).

As per claim 5, Vaidya and Rastogi teach the invention according to claim 1 above. Vaidya teaches selecting a particular service to move from a first application process to a second application process (Vaidya, [0004] lines 3-7, an application resource switchover method comprises receiving a switchover indication wherein the switchover indication includes an indication to switchover execution of at 

Vaidya and Rastogi fail to specifically teach when selecting a particular service, it is based at least on how frequently the particular service is executed over multiple previous executions of the application.

However, Singh teaches when selecting a particular service, it is based at least on how frequently the particular service is executed over multiple previous executions of the application (Singh, [0028] lines 3-11, Workload distribution process 24 may utilize historical system utilization metrics or other such metrics to make such a determination. Workload distribution process 24 may thus move this workload from high end storage 50 to low end storage 60 in order to conserve high end storage resources for more frequently executing workloads. Accordingly, more high end storage space may be available to accommodate high priority tasks, such as workloads with more frequent user interactions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Singh because Singh’s teaching of moving the workload to high end storage resource with more frequently executing workloads would have provided Vaidya and Rastogi’s system with the advantage and capability to enable the system to execute the more frequently task/workload faster which improving the system performance.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Rastogi, as applied to claim 1 above, and further in view of Singh et al. (US Pub. 2016/0147575 A1) and Anand (US Patent. 10,152,349 B1).

As per claim 6, Vaidya and Rastogi teach the invention according to claim 1 above. Vaidya teaches selecting a particular service to move from a first application process to a second application process (Vaidya, [0004] lines 3-7, an application resource switchover method comprises receiving a switchover indication wherein the switchover indication includes an indication to switchover execution of at least one service of an application running on a primary system resource to running on a secondary system resource).

Vaidya and Rastogi fail to specifically teach when selecting a particular service, it is based at least on whether the particular service appears in a critical path of the application over multiple previous executions of the application.

However, Singh teaches when selecting a particular service, it is based at least on whether the particular service appears in high priority of the application over multiple previous executions of the application. (Singh, [0028] lines 3-11, Workload distribution process 24 may utilize historical system utilization metrics or other such metrics to make such a determination. Workload distribution process 24 may thus move high priority tasks, such as workloads with more frequent user interactions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Singh because Singh’s teaching of moving the workload to high end storage resource based on higher priority workloads would have provided Vaidya and Rastogi’s system with the advantage and capability to enable the system to execute the higher priority task faster which improving the system performance and efficiency.

Vaidya, Rastogi and Singh fail to specifically teach the high priority is a critical path.

However, Anand teaches the high priority is a critical path (Anand, Abstract, lines 12-14, The device may determine an execution priority of the set of tasks based on the critical path).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Rastogi and Singh with Anand because Anand’s teaching of priority corresponding to the critical path would have provided Vaidya, Rastogi and Singh’s system with the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Rastogi, as applied to claim 1 above, and further in view of Druet et al. (US Pub. 2014/0089393 A1).

As per claim 7, Vaidya and Rastogi teach the invention according to claim 1 above. Vaidya teaches wherein the automated orchestration is performed (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0039] lines 1-2, automatic switchover plan generation process 500; [0042] lines 5-7, an analysis of the information and results is performed to determine a type switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource; [0061] lines 7-8, This can facilitate implementation or orchestration of a multi-tier application spanning physical and virtual environments)).

Vaidya and Rastogi fail to specifically teach the automated orchestration is performed dynamically without halting the one or more application processes.

dynamically without halting the one or more application processes (Druet, Fig. 2, 218 live-migration; Abstract, lines 1-6, A method for live-migration of an operating system and an application is provided. The operating system runs on a first computer. The application may run on the operating system. The live-migration may be performed to a second computer while the application showing no externally detectable downtime during live-migration of the application (as dynamically without halting since it is live-migration of the application)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Druet because Druet’s teaching of live-migration of application would have provided Vaidya and Rastogi’s system with the advantage and capability to move the application tasks between servers without halting the process which improving the system performance. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Rastogi, as applied to claim 1 above, and further in view of LEE et al. (US Pub. 2019/0196805 A1).
As per claim 8, Vaidya and Rastogi teach the invention according to claim 1 above. Vaidya and Rastogi fail to specifically teach receiving a developer hint that conveys an expected runtime characteristic of a new version of a particular service.

	However, LEE teaches receiving a developer hint that conveys an expected runtime characteristic of a new version of a particular service (LEE, [0042] lines 1-8, the client application 312 enables the software developer to specify various parameters related to a rollout of an update to an application to client devices that (1) are connected to the digital distribution platform 300, and (2) currently have the application installed thereon--referred to herein as "target client devices." As used herein, the term "rollout" can refer to a period of time during which the package of resources for an update to a previous version of the application is made available to the target client devices).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with LEE because LEE’s teaching of developer hint/indication for the period of time during which the package of resources for an update would have provided Vaidya and Rastogi’s system with the advantage and capability to allow the system to determining the time for the updating service which improving the system performance.


As per claim 9, Vaidya, Rastogi and LEE teach the invention according to claim 8 above. LEE further teaches removing an existing version of the particular service and performing automated orchestration of the new version of Page 42 of 46the particular service into a selected process based at least on the expected runtime characteristic conveyed by the developer hint (LEE, [0036] lines 1-16, At some point during the development timeline 200, the software developer can decide to release a new full version of the application for a major update. The package of resources of the full version of the application typically includes a complete set of binary executables and data resources for the application, as modified from a previous version. At time 212, the software developer can release a new full version of the application (e.g., ver. 2.0), which includes a package of resources for a modified version of the application. When updating the application as installed on the client device to a new full version of the application, the client device can delete (as remove) all binary executables and data resources associated with a previous version of the application and then install the complete set of binary executables and data resources for the new full version of the application; also see [0042] lines 1-8, the client application 312 enables the software developer to specify various parameters related to a rollout of an update to an application to client devices that (1) are connected to the digital distribution platform 300, and (2) currently have the application installed thereon--referred to herein as "target client devices." As used herein, the term "rollout" can refer to a period of time during which the package of resources for an update to a previous version of the application is made available to the target client devices; [0069] lines 1-3, the server determines whether the client device is authorized to install the update).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US. Pub. 2012/0174112 A1) in view of Chrysos et al. (US Patent. 6,549,930 B1) and further in view of Puls et al. (US Pub. 2017/0250890 A1).
Puls was cited in the IDS filed on 11/13/2020.

As per claim 10, Vaidya teaches the invention substantially as claimed including A method performed on a computing device (Vaidya, Fig. 14, 1110 (as computing device)), the method comprising: 
determining for an application having a plurality of services dependencies corresponding to multiple executions of the application (Vaidya, Fig. 1, services 1-6; Fig. 5, 520 Determining dependencies associated with an application services; Fig. 10, 1000; [0054] lines 10-12, A consolidated tree of application dependencies can be visualized by exemplary consolidated tree of application dependencies 1000 shown in FIG. 10. [0005] lines 4-6, determining dependencies associated with the at least one of the application services; also see [0004] lines 5-7, switchover execution of at least one service of an application running on a primary system resource to running on a secondary system resource; Fig. 7, services 1-6 are executed in site 120); 
scheduling individual services of the application based at least on dependencies (Vaidya, Fig. 7, services 1-6 are move from site 110 to site 120; [0005] lines 5-9, establishing the indications of switchover operations to implement a switchover in accordance with information on the status of the at least one of the application services and dependencies of the at least one of the application services; [0042] lines 5-7, an analysis of the information and results is performed to determine a switchover (e.g., a migration); [0045] lines 2-4, the authority associated with running the application services is given to a secondary system resource;).  

Vaidya fails to specifically teach evaluating execution logs to identify different critical paths, identifying a statistical critical path for the application based at least on frequency of occurrence of the different critical paths in the execution logs, and when scheduling the application, it is based at least on whether the individual services occur on the statistical critical path.

However, Chrysos teaches evaluating execution logs to identify different paths (Chrysos, Col 25 lines 1-2, recent execution history of the process can also aid in identifying the execution path; Fig. 11, A to E, 1110, C to E 1111 (execution paths); Col 24, lines 57-60, The analysis can identify execution paths that are consistent (1250) with the sampled data, and this information can be aggregated to identify frequently executed paths (1260) which will benefit more from optimization);
identifying a statistical path for the application based at least on frequency of occurrence of the different paths in the execution logs (Chrysos, Col 23, lines 54-57, Many compiler optimizations, such as trace scheduling and hot-cold optimization rely on knowing which execution paths are frequently taken through a program. These are called "hot" paths. Col 24, lines 57-60, The analysis can identify execution paths that are consistent (1250) with the sampled data, and this information can be aggregated to identify frequently executed paths (as frequency of occurrence) (1260) which will benefit more from optimization; lines 63-66, identify the path segments AE possible paths. The best possible outcome exists when the static analysis is able to identify only a single path; Col 25 lines 1-2, recent execution history (as execution logs) of the process can also aid in identifying the execution path); and
when scheduling the application, it is based at least on whether the individual services occur on the statistical path (Chrysos, Fig. 11, 1101-1105 (instructions, as individual services), 1110, 1111 (execution paths); Col 24, lines 57-60, The analysis can identify execution paths that are consistent (1250) with the sampled data, and this information can be aggregated to identify frequently executed paths (1260) which will benefit more from optimization; Col 23, lines 48-50, A trace scheduler might do an even better job when it has an estimate of how long it took to execute each basic block or a larger execution path; Col 23, lines 54-57, Many compiler optimizations, such as trace scheduling and hot-cold optimization rely on knowing which execution paths are frequently taken through a program; also see Col 24 lines 63-66, identify the path segments AE 1110, and ABCE (1101-1105) as possible paths. The best possible outcome exists when the static analysis is able to identify only a single path (as scheduling when the instructions (as individual servers) occur on the identified single path for optimization; also see Col 26, lines 32-35, improved instruction scheduling)).
  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya with Chrysos because Chrysos’s teaching of identifying an execution path (as statistical path) for the application based on frequency of occurrence would have provided 

Both Vaidya and Chrysos fail to specifically teach the path is critical path.

However, Puls teaches the path is critical path (Puls, Abstract, lines 1-2, identifies a critical path of a transaction in a web application; [0019] lines 1-4, identify a critical path in each transaction of the application 115. The critical path includes one or more methods that directly affect the duration of the transaction).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Chrysos with Puls because Puls’s teaching of critical path would have provided Vaidya and Chrysos’s system with the advantage and capability to allow the system to identifying the tasks that is affecting the duration of the transaction in order to overcomes the execution latency which improving the system performance. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos and Puls, as applied to claim 10 above, and further in view of Ismail et al. (US Pub. 2019/0042523 A1).

As per claim 11, Vaidya, Chrysos and Puls teach the invention according to claim 10 above. Vaidya, Chrysos and Puls fail to specifically teach wherein the scheduling comprises assigning scheduling priorities to threads allocated to the individual services.

	However, Ismail teaches wherein the scheduling comprises assigning scheduling priorities to threads allocated to the individual services (Ismail, [0077] lines 16-24, the operating system (OS) may assign a priority to the thread or task, which the circuitry 120 may consider while allocating bandwidth. Merely as an example, if a first thread or task is associated with operations of the OS and a second thread or task is associated with transferring a movie from a USB flash storage to a hard drive, the OS may assign a relatively higher priority to the first thread or task).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos and Puls with Ismail because Ismail’s teaching of assigning a priority to the thread for execution the operations would have provided Vaidya, Chrysos and Puls’s system with the advantage and capability to allow the system to execute the importance operations based on the priority which improving the system efficiency.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos, Puls and Ismail, as applied to claim 11 above, and further in view of Rakvic et al. (US Pub. 2007/0074217 A1).

As per claim 12, Vaidya, Chrysos, Puls and Ismail teach the invention according to claim 11 above. Vaidya, Chrysos, Puls and Ismail fail to specifically teach prioritizing specific services that occur on the statistical critical path above one or more other services that do not occur on the statistical critical path.

	However, Rakvic teaches prioritizing specific services that occur on the statistical critical path above one or more other services that do not occur on the statistical critical path (Rakvic, Fig. 8, 820 system critical path; claim 31, determining a system critical path that includes one or more of the user-level threads, and assigning to the user-level threads on the critical path a higher scheduling priority than the remaining user-level threads).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos and Puls with Rakvic because Rakvic’s teaching of assigning the priority to the user thread/tasks on the critical path that his higher than the other user threads would have provided Vaidya, Chrysos and Puls’s system with the advantage and capability to allow the system to execute the importance operations first which improving the system efficiency.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos, Puls, Ismail and Rakvic, as applied to claim 12 above, and further in view of COMEAU et al. (US Pub. 2013/0055275 A1).

As per claim 13, Vaidya, Chrysos, Puls, Ismail and Rakvic teach the invention according to claim 12 above. Rakvic further teaches determining respective distances of the one or more other services from the statistical critical path (Rakvic, Fig. 7, X; Fig. 8, 820 system critical path, node 5.0, node 6.0, node 7.0, 1381, 1391, 1395 (as distance of the one or more other services from the critical path); [0077] lines 1-4, FIG. 8 illustrates that at least one embodiment of the TSDG 800 may identify the system critical path of the program. The system critical path is the path in the program having the longest latency; [0078] lines 1-8, identify which shreds are on the system critical path with the information provided by the TSDG 800. The system critical path 820 may be easily identified by starting at the node of the TSDG 800 that has the largest time value (representing the latest node) and traversing upwards to the root of the TSDG 800. FIG. 8 illustrates that node 8.2 is the latest node and that shreds 4 (node 4.0) and 8 (nodes 8.0, 8.1, 8.2) are on the system critical path 820 [Examiner noted: the time value for each node is determined, therefore, the distance/time from the critical path is determined, see Fig. 7 and Fig. 8]).

Chrysos, Puls, Ismail and Rakvic fail to specifically teach prioritizing the one or more other services based at least on the respective distances of the one or more other services from the statistical critical path.

However, COMEAU teaches prioritizing the one or more other services based at least on the respective distances of the one or more other services from the statistical critical path (COMEAU, Fig. 3, assign a priority to the task based on the evaluation of the parameter; claim 3, wherein a longer distance results in a higher priority being assigned to the task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chrysos, Puls, Ismail and Rakvic with COMEAU because COMEAU’s teaching of assign a priority to the task based on distance would have provided Chrysos, Puls, Ismail and Rakvic’s system with the advantage and capability to allow the system to scheduling the tasks based on distance related to each other which improving the system efficiency and performance.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos, Puls, Ismail, Rakvic and COMEAU, as applied to claim 13 above, and further in view of KIM et al. (US Pub. 2017/0255515 A1).

As per claim 14, Vaidya, Chrysos, Puls, Ismail, Rakvic and COMEAU teach the invention according to claim 13 above. Rakvic further teaches based at least on previous execution times of the one or more other services, determining the respective distances as respective amounts of time that the one or more other services in the statistical critical path (Rakvic, Fig. 7; Fig. 8, 820 system critical path; [0069] lines 3-4, monitors behavior of a shredded program 602, and in particular, thread execution history of the shredded program 602; [0070] lines 1-7, in addition to monitoring program behavior, may analyze, characterize and record certain aspects of the execution history. For at least one embodiment, these aspects of the execution history may be recorded in the form of either or both of a shred dependency graph 600 and/or a time-stamped shred dependency graph 604 (as previous execution times); [0074] lines 1-7, the TSDG 604 shown therein further extends the information of a SDG 600 with chronological information about dynamic shred execution. In particular, the TSDG 604 may incorporate a variety of weight metrics relevant to shred scheduling and execution, such as the timing of the shred dependencies. In the TSDG 604, the nodes represent the dynamic instances of scheduled shreds and the edge-labels represent the time at which an event indicating a dependency occurred (as respective distances as respective amounts of time); [0075] lines 1-6, FIG. 8 illustrates an example TSDG 800 for a sample program. The TSDG 800 represents unrolled program execution for multiple dependencies and time stamps the time at which each dependency happens. The scheduler 450 (FIG. 4) may be instrumented to capture dependencies as shreds are scheduled, and this information (see, e.g., 608 of FIG. 6) may be forwarded to the scheduling hints generator (see 506, FIG. 6) and utilized to generate the TSDG 800 in FIG. 8 (see, also, 604 in FIG. 6)).

Vaidya, Chrysos, Puls, Ismail, Rakvic and COMEAU fail to specifically teach determining amounts of time that the one or more other services would have had to run before appearing.

 that the one or more other services would have had to run before appearing (KIM, [0010] lines 4-9, predicting first and second amounts of time required to perform the first and second recovery operations, respectively to recover the data chunk in which the uncorrectable error occurs or predicting an effect on the nonvolatile memory devices that will result from performance of the first and second recovery operations).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos, Puls, Ismail, Rakvic and COMEAU with KIM because KIM’s teaching of predicting the amount of time that needed to perform the operations before performing  would have provided Vaidya, Chrysos, Puls, Ismail, Rakvic and COMEAU’s system with the advantage and capability to allow the system to determine the time needed for executing the operations in order to improving the task scheduling efficiency.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Chrysos and Puls, as applied to claim 10 above, and further in view of Rakvic et al. (US Pub. 2007/0074217 A1).

As per claim 15, Vaidya, Chrysos and Puls teach the invention according to claim 10 above. Chrysos teaches wherein the statistical critical path comprises a particular path through the application that, over the multiple executions, most frequently of the application (Chrysos, Col 23, lines 54-57, Many compiler optimizations, such as trace scheduling and hot-cold optimization rely on knowing which execution paths are frequently taken through a program. These are called "hot" paths. Col 24, lines 57-60, The analysis can identify execution paths that are consistent (1250) with the sampled data, and this information can be aggregated to identify frequently executed paths (as frequency of occurrence) (1260) which will benefit more from optimization; lines 63-66, identify the path segments AE 1110, and ABCE (1101-1105) as possible paths. The best possible outcome exists when the static analysis is able to identify only a single path).

Vaidya, Chrysos and Puls fail to specifically teach statistical critical path comprises a particular path that is most frequently determines latency of the application.

However, Rakvic teaches statistical critical path comprises a particular path that is most frequently determines latency of the application (Rakvic, Fig. 8, 820; [0077] lines 1-6, Fig. 8 illustrates that at least one embodiment of the TSDG 800 may identify the system critical path of the program. The system critical path is the path in the program having the longest latency. Any thread on that path is critical to the performance of the program and should therefore be scheduled with a higher priority, if possible; [0082] lines 4-7, When performing the system critical path scheduling optimization, the hints generator 506 identifies the critical path-those nodes whose performance affects overall performance for the program 602. The system critical path 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya, Chrysos and Puls with Rakvic because Rakvic’s teaching of system critical path is the path in the program having the longest latency (as most frequently determines latency (longest latency)) would have provided Vaidya, Chrysos and Puls’s system with the advantage and capability to reducing the task execution latency based on the critical path which improving the system efficiency.  


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Rastogi, as applied to claim 16 above, and further in view of Borlick et al. (US Pub. 2020/0257539 A1).

As per claim 17, Vaidya and Rastogi teach the invention according to claim 16 above. Vaidya and Rastogi fail to specifically teach the orchestrator comprising a solver or a machine-learned model.

However, Borlick teaches the orchestrator comprising a solver or a machine-learned model (Borlick, Fig. 1, 100 Test Management system (as orchestrator), 110 machine learning module).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Borlick because Borlick’s teaching of test Management system that including a machine learning module would have provided Vaidya and Rastogi’s system with the advantage and capability to allow the system to train the machine leaning module based on the task scheduling history in order to improving the future task execution performance and efficiency. 

As per claim 18, Vaidya, Rastogi and Borlick teach the invention according to claim 17 above. Borlick further teaches the solver or the machine-learned model being configured to perform the orchestration based at least on a latency objective for the application (Borlick, [0036] lines 3-9, the test monitor program 106 determines (at block 714) a performance measurement of system 300.sub.T during execution of the system code 102, such as I/O latency, response time, processor and memory usage, etc. The test management system 100 is notified (at block 716) of the feature settings 506.sub.i and performance measurement outcome 508.sub.i for the training manager 108 to use to retrain the machine learning module 110 to enable and disable those features in feature settings set when the best performance measurements were realized).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Rastogi, as applied to claim 16 above, and further in view of Saballus et al. (US Pub. 2018/0121235 A1).

As per claim 19, Vaidya and Rastogi teach the invention according to claim 16 above. Vaidya and Rastogi fail to specifically teach detect a runtime change to the dependency information; and modify the orchestration during execution of the application based at least on the runtime change to the dependency information.

However, Saballus teaches detect a runtime change to the dependency information (Saballus, [0028] lines 1-3, From a known set of tasks whose dependences on one another can change dynamically, i.e. at runtime; [0057] lines 1-4, The runtime of a task can be both statically predefined and determined dynamically at runtime. A schedule can thereby be continuously optimized during execution); and 
modify the orchestration during execution of the application based at least on the runtime change to the dependency information (Saballus, [0027] lines 5-20, Scheduler 120 controls the time sequence of the performance of several tasks on a computation core 101…Scheduler 120 can mark different tasks for performance on one of computation cores 101…Tasks can be marked for execution sporadically, i.e. in a manner triggered by events, cyclically, acyclically, or at specific points in time. Different tasks can be mutually dependent. This means that one task uses the result of the performance of another task as an input variable. These dependences can change dynamically, i.e. at runtime. "Marking for execution" means that the scheduler after a change in a dependence, the new schedule must be generated (as modifying orchestration) in timely fashion, preferably before the next time span; [0033] lines 2-3, a new schedule is calculated at the runtime).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Vaidya and Rastogi with Saballus because Saballus’s teaching of detecting the dependency change and modifying the scheduling based on the detected change would have provided Vaidya and Rastogi’s system with the advantage and capability to allow the system to create a new task scheduling based on new dependency information in order to prevent any potential errors due the changed task dependency which improving the system performance.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, Rastogi and Saballus, as applied to claim 19 above, and further in view of Ravi et al. (US Pub. 2014/0325495 A1).

As per claim 20, Vaidya, Rastogi and Saballus teaches the invention according to claim 19 above. Saballus teaches the runtime change comprising a change to a runtime value (Saballus, [0017] lines 1-3, tasks having an identical rank are sorted as a function of information regarding a length of a runtime of the respective task; [0027] lines 5-20, Scheduler 120 controls the time sequence of the performance of several tasks on a computation core 101…Scheduler 120 can mark different tasks for performance on one of computation cores 101…Tasks can be marked for execution sporadically, i.e. in a manner triggered by events, cyclically, acyclically, or at specific points in time. Different tasks can be mutually dependent. This means that one task uses the result of the performance of another task as an input variable. These dependences can change dynamically, i.e. at runtime. "Marking for execution" means that the scheduler apportions computation time of one of computation cores 101, . . . , 10m to the process to which a task is allocated. The scheduler can apportion computation time to the process only for a specific time span, and withdraw it again after the time span expires).

Vaidya, Rastogi and Saballus fail to specifically teach a runtime value for a number of loop iterations.

However, Ravi teaches a runtime value for a number of loop iterations (Ravi, [0019] lines 15-18, the loop may contain inner loops with non-constant upper bounds, values for the numbers of operations are generated as functions of inner loop iterations and are given values at runtime).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        





/Z.X./Examiner, Art Unit 2195